Citation Nr: 0501280	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-24 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for non-service-connected 
pension.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The appellant served with the New Philippine Scouts from 
August 1946 to March 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a  July 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO determined, in essence, 
that the appellant did not have service that makes him 
eligible for VA non-service-connected disability pension.

The Board notes that the appellant filed a claim for VA 
pension benefits in August 1999 that was denied by the RO in 
February 2001.  The appellant did not appeal that 
determination, and it became final.  In June 2002 the 
appellant requested that his claim be reopened.  The United 
States Court of Appeals for the Federal Circuit (CAFC) has 
held that the new-and-material evidence requirement set forth 
in 38 U.S.C.A. § 5108 (West 2002) applies to the reopening of 
claims that were previously disallowed for any reason, 
including those claims for establishing status as a claimant.  
See D'Amico v. West, 209 F.3d 1322, 1326-1327 (Fed. Cir. 
2000).  In light of that holding, it appears that even claims 
for basic eligibility that have previously been finally 
denied must first meet the new and material evidence 
requirement before such claims can be reopened.

In this regard, the Board notes that, in accordance with the 
United States Court of Appeals for Veterans Claims (CAVC) 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996), we are obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination upon that issue.

The Board notes that in his August 1999 original claim the 
appellant appeared to raise claims for service connection for 
post-traumatic osteoarthritis, lumbar pains, ischemic heart 
disease, avitaminosis, and beriberi.  Thus far, it does not 
appear the RO has addressed these claims.  They are therefore 
referred to the RO for all further appropriate consideration.


FINDINGS OF FACT

1.  In February 2001 the RO determined that the appellant did 
not meet basic eligibility requirements for non-service-
connected pension.

2.  Additional evidence submitted since the February 2001 
decision does not bear directly on appellant's basic 
eligibility for VA pension benefits; it is cumulative of 
previously submitted evidence; and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the final February 2001 determination 
wherein the RO determined that the appellant did not meet the 
basic eligibility requirements for non-service-connected 
disability pension is not new and material, and the 
appellant's claim may not be reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence, which was of record prior to the February 2001 
determination, wherein the RO found that the appellant did 
not have service rendering him eligible for VA pension 
benefits, is reported in pertinent part below.

The appellant submitted a WD AGO Form 53, Enlisted Record and 
Report of Separation, which indicated that he enlisted in 
August 1946 and separated in March 1949.  He was a member of 
the New Philippine Scouts.

The appellant also submitted numerous pieces of 
correspondence in which he contended that he was eligible for 
non-service-connected disability pension.  He also submitted 
comments on the applicability of VA law to his claim.

In June 2001, the RO received a response from the National 
Personnel Records Center (NPRC), indicating that it had no 
record of the appellant ever serving in the United States 
Army.  It was unable to identify a record based upon 
information furnished.

In August 2001, the RO received the appellant's completed 
Questionnaire About Military Service.

In subsequent correspondence dated in January, February, 
April, May, and July 2003, the appellant repeatedly contended 
that he was eligible for VA pension benefits based upon his 
service, as documented on his WD AGO Form 53.  The February 
2003 correspondence was accepted as his notice of 
disagreement.

An August 2003 response from the NPRC indicates it could not 
identify a record based upon the information furnished.

In October 2003, the NPRC indicated that the record needed to 
answer the RO's inquiry was not in their files.  If it had 
existed and been there in July 1973, it would have been in an 
area that suffered the most damage in a fire which occurred 
on that date.  The NPRC indicated, however, that the 
appellant's WD AGO Form 53 was more evidence than it could 
recreate.  Attached to the letter was a Certification of 
Military Service, which showed the appellant served with the 
Army of the United States, Philippine Scouts.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2004 letter, the RO informed the appellant of the 
VCAA and its effect on his claim.  In addition, the appellant 
was advised, by virtue of detailed October and December 2003 
statements of the case (SOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's claim, 
and that the SOC issued by the RO clarified what evidence 
would be required to establish entitlement to non-service-
connected pension.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Legal Criteria for Basic Eligibility

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

In addition, the law authorizes the payment of a pension to a 
veteran of a war who has the requisite service and who is 
permanently and totally disabled from non-service-connected 
disability not due to the veteran's own willful misconduct.  
38 U.S.C.A. §§ 1502, 1521 (West 2002).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991 & 2002); 38 
C.F.R. § 3.1(d) (2004).  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6 (2004).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2004).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2004).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d) 
(2004).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a) (West 2002); 38 C.F.R. § 3.40 (2004).

The following certifications by the service departments will 
be accepted as establishing guerrilla service:  (1) 
recognized guerrilla service; (2) unrecognized guerrilla 
service under a recognized commissioned officer only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army.  
This excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) 
(2004).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets certain 
conditions.  However, in the present case, in October 2003, 
the NPRC certified the appellant's service to be that as 
indicated on his previously submitted WD AGO Form 53.

The CAVC has held that VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces.  Service department findings, 
therefore, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

C.  New and Material Evidence

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was initially filed in June 2002, the new language of 
38 C.F.R. § 3.156(a) will be applied.

Nevertheless, to whatever extent the new regulation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  In addition, the appellant's 
claim turns upon a legal issue as to whether he had 
qualifying service for VA benefits purposes.  Therefore, any 
new evidence he submitted must be material as to that central 
issue.  This is not the case herein.

III.  Discussion

In this case, evidence has been submitted which was not in 
the record at the time of the February 2001 determination.  
The evidence presented since the February 2001 determination 
includes the appellant's completed Questionnaire about 
Military Service and numerous statements from the appellant.  
In addition, the RO also received two responses from the NPRC 
in June 2001 and October 2003.  These responses essentially 
verified the information in the appellant's previously 
submitted WD AGO Form 53.

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to basic eligibility for VA benefits.  38 C.F.R. 
§ 3.156(a).

The completed Questionnaire, written statements, and NPRC 
responses are new, to the extent that they were not 
previously of record, and they are not cumulative of other 
evidence already on file.  Duplicate statements or documents, 
by their very nature, may not be new and material.  38 C.F.R. 
§ 3.156.

However, the "new" evidence is not material because it 
bears no relevance to the essential issue in this case.  Such 
evidence does not bear directly and substantially upon the 
matter under consideration, which is basic eligibility for 
non-service-connected disability pension.  Such an issue 
turns upon the nature of the military service as recognized 
by law.  The evidence received by the RO does not show or 
suggest that the appellant's service in the military was 
other than with the New Philippine Scouts.  Indeed, the 
appellant does not contend that his service was not with the 
New Philippine Scouts.  As such, additional submissions are 
not new and material evidence.

The appellant does not contend that the service as verified 
by the service department is erroneous in such a way as to 
warrant a further request to the service department to verify 
or re-certify additional military service. See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  The RO responded to the 
present attempt to reopen the appellant's previously denied 
claim by again accepting supportive evidence, but the 
evidence that the RO obtained in conjunction with the 
attempted reopening was not supportive of the appellant's 
claim.

For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen the claim 
of basic eligibility for non-service-connected disability 
pension.  As new and material evidence has not been 
submitted, the appellant's claim may not be reopened.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).


ORDER

The appellant not having submitted new and material evidence 
to reopen the previous finally denied claim of basic 
eligibility for non-service-connected pension, the appeal is 
denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


